Citation Nr: 0514215	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied entitlement to a disability rating 
in excess of 10 percent for pes planus.  In March 2004, the 
Board remanded this case.  

In a January 2005 rating decision, service connection was 
denied for bilateral plantar fasciitis on a direct basis and 
as secondary to pes planus.  The veteran did not initiate an 
appeal.  


FINDING OF FACT

The veteran's bilateral pes planus results in no more than 
moderate disability.  


CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2003 and April 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA treatment records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a June 1968 rating decision, service connection was 
granted for pes planus and a 10 percent rating was assigned 
effective May 1967.  The 10 percent rating was confirmed and 
continued over the years.  

In May 2000, correspondence was received from the veteran in 
which he stated that his pes planus had worsened in severity.  
He reported that he used a built-up shoe plus support.  He 
related that he had continuous foot pain which worsened when 
he was on his feet for any length of time.  He indicated that 
sometimes he cannot fall asleep due to pain and would 
occasionally wake with feet spasms.  He stated that he had 
foot swelling as well as calluses.  

Thereafter, VA medical records were received.  In August 
1999, the veteran was treated for tinea pedis and plantar 
fasciitis.  In February 2000, it was noted that he had 
plantar fasciitis and pes planus.  He was told to use NSAIDs 
(nonsteroidal anti-inflammatory drugs) sparingly.  The 
veteran reported for a monthly follow-up.  

In August 2000, the veteran was afforded a VA examination.  
Currently, the veteran reported that his feet had become more 
painful in the last 8 to 10 years.  He described the pain as 
being in the middle of the arch.  He related that his feet 
would swell at times.  Physical examination revealed a 
flattened arch, but otherwise healthy appearance.  There was 
a good pulse in each foot.  The ankle dorsiflexed 25 degrees 
and plantar flexed 40 degrees.  There was full inversion and 
eversion and that motion was flexible.  There was no evidence 
of rigidity.  There was no fixed valgus deformity of the 
heel.  The diagnosis was bilateral pes planus.  The examiner 
noted that the pes planus had been apparently causing some 
increasing symptoms, but the feet did not show signs of a 
fixed deformity or rigidity or stiffness.  The examiner 
thought that they were still basically quite functional.  It 
was noted that the veteran did incidentally wear arch 
supports regularly and a supportive shoe.  

VA treatment records show that in July 2001, the veteran was 
diagnosed as having a neuroma and plantar fasciitis.  X-rays 
of the feet revealed no evidence of fracture, dislocation, or 
other bony abnormality.  Soft tissue and joints were 
unremarkable.  

In September 2001, the veteran was afforded another VA 
examination.  At that time, he reported that he had had foot 
pain over the years.  Currently, he related that he had pain 
all the time.  He had been told that he had plantar fasciitis 
and was placed on Vioxx 25 milligrams which had resulted in a 
50 percent decrease in foot pain.  It was noted that he 
walked 1-2 miles two days a week.  The examiner indicated 
that the veteran was 256 pounds and had gained 35 pounds over 
the past few years.  Physical examination showed pes planus 
bilaterally, perhaps more pronounced on the right than on the 
left side.  There was moderate periarticular thickening of 
the right ankle.  There was tenderness to palpation about the 
medial and distal portion of the right ankle, a lesser degree 
of tenderness in the center location of the let foot.  Range 
of motion of both ankles was normal and tendon reflexes of 
the knees and ankles were normal.  There was no peripheral 
edema, cyanosis, or clubbing.  Pulses in the feet were 
normal.  The impression was pes planus, bilaterally, 
moderate, progressive, moderate disability, and plantar 
fasciitis, subacute, moderate, somewhat improved on 
medication.  

In January 2003, the veteran testified at a personal hearing.  
At that time, he reported hat his feet were painful and would 
swell, even when he was at rest.  The veteran reported that 
his level of athletic activity had decreased.  He used to be 
able to walk 2-3 miles, about 4 times per week, but now he 
was only able to walk 2 miles, twice a week.  He related that 
he could no longer play racquetball.  He testified that he 
had foot pain from the middle of his feet up to his ankles as 
well as muscle spasms.  He reported that he would get this 
pain on sitting.  He indicated that he only was treated by VA 
for his pes planus.  He stated that he had special shoes made 
with arch supports.  In addition, the veteran stated that he 
took pain medication.  The veteran reported that his feet 
would swell, sometimes during the day and sometimes at night, 
depending on what activity he had done.  He used heat and 
cold for relief.  In addition, sometimes his ankle joint 
would swell.  

In April 2004, the veteran was afforded another VA 
examination.  At that time, he reported having pain in the 
soles of his feet which sometimes extended to his ankles.  He 
related that he had pain on a daily basis.  After walking 1/4 
to 1/2 mile, pain developed which would take 1-2 hours to go 
away.  He indicated that he had 60 percent relief from his 
custom orthotics.  He stated that he had not had surgery on 
his feet nor injections.  The veteran indicated that he took 
pain medication.  He did not use a cane.  Physical 
examination revealed that the veteran walked with a normal 
gait.  The Achilles tendons were aligned.  He had no edema of 
the feet.  He had bilateral pes planus.  He had a 2-
centimeter callus under the metacarpal phalangeal (MP) joint 
of both the left and right 5th toe.  They were slightly 
tender.  They were not ulcerated or raised.  He had a 10-
degree hallux valgus, bilaterally.  He had a thickening 
around the medial aspect of the rim of the left heel, which 
was 3 by .5 centimeters in size and was slightly tender.  
There were nodules in the plantar surface.  He had a mild 
valgus deviation on the right.  These were approximately 5 
degrees.  There were no corns on the toes.  There was no 
extreme tenderness on his plantar surface.  The calluses 
under the MP joints of the 5th toe and around the left heel 
would represent some weight bearing deformity.  There was no 
abnormal wear on the shoes.  The impression was pes planus of 
the right foot; pes planus of the left foot; mild hallux 
valgus, bilaterally; calluses of the soles of the right and 
left foot and of the left heel, symptoms of pes planus.  

In November 2004, the veteran was evaluated again by VA.  
Physical examination of the feet showed flattened arches.  He 
had changes in his nails consistent with onychomycosis.  
There were no appreciable calluses.  There was no fissuring 
between the toes.  The assessment was pes planus, 
onychomycosis, and tinea pedis.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, moderate 
acquired flatfoot with weight-bearing over or medial to the 
great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  A severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  A 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. Part 4, Code 
5276.

Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. Part 4, Code 5284.

In order for a higher rating to be warranted under Diagnostic 
Code 5276, the evidence would need to show severe disability 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  In this case, the criteria are not met.  

The veteran has been examined multiple times.  In addition, 
his treatment records have been considered.  At no time has 
there been any evidence showing marked deformity in 
pronation, abduction, etc.  The veteran has a mild valgus 
deviation on the right and flattened arches, but marked 
deformity is not shown.  Pain on manipulation and use 
accentuated is a criterion for both the veteran's current 10 
percent rating and the next higher 30 percent rating.  The 
veteran is competent to report pain.  However, pain was not 
shown on objective manipulation of the feet during the 
examinations.  The veteran had calluses on examination in 
April 2004.  He did not have calluses prior to this time nor 
does he currently have calluses.  The November 2004 
examination stated that there were no calluses.  The veteran 
maintains that he has swelling.  The veteran is competent to 
report swelling.  However, objective examination revealed no 
peripheral edema or other swelling.  The veteran has been 
examiner multiple times over several years.  At no time, was 
swelling shown.  Thus, his statements in that regard are of 
diminished probative value.  

The veteran's assessment as to the severity of his pes planus 
is not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Health professionals, however, are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  A VA examiner stated that the veteran's feet were 
still basically quite functional.  Another examiner opined 
that he had pes planus of a moderate degree.  The opinion of 
the VA examiners is accorded more weight than the opinion of 
the veteran which is not competent evidence.  There is no 
competent evidence conflicting with those opinions.  The 
opinions of the VA examiners are supported by the objective 
evidence.  The subjective statements of the veteran are not 
supported in the record, despite competent evidence spanning 
four years.  The veteran has reported symptoms such as 
swelling and spasms, but the examinations were negative for 
any such symptoms.  

In sum, the veteran does not more nearly approximate the 
criteria for a 30 percent rating under either Diagnostic Code 
5276 or 5284 as a severe level of impairment is not 
demonstrated.  The veteran's bilateral pes planus results in 
no more than moderate disability.  

With regard to DeLuca, the veteran's pes planus is not rated 
based on limitation of motion.  Thus, the directives thereby 
are not for application.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for bilateral pes planus is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


